                               Case 1:19-cv-01006-PLM-SJB ECF No. 1 filed 11/26/19 PageID.1 Page 1 of 9



                                                     UNITED STATES DISTRICT COURT
                                                 FOR THE WESTERN DISTRICT OF MICHIGAN

                            JAMES KOST and
                            MOLLY KANDLE-KOST,                                         Case No.: 19-cv-1006
                                Plaintiffs,                                          Honorable ______________

                                   v.                                                        COMPLAINT

                            HON. SUZANNE HOSETH KREEGER,
                            in her official capacity,
                                   Defendant
                                                                          /

                            OUTSIDE LEGAL COUNSEL PLC
                            PHILIP L. ELLISON (P74117)
                            Attorney for Plaintiffs
OUTSIDE LEGAL COUNSEL PLC




                            PO Box 107
                            Hemlock, MI 48626
     www.olcplc.com




                            (989) 642-0055
                            (888) 398-7003 - fax
                            pellison@olcplc.com


                                                                    COMPLAINT

                                  NOW COMES Plaintiffs JAMES KOST and MOLLY KANDLE-KOST, by and
                            through counsel, and complains as follows:

                                                                  INTRODUCTION

                                  1.     This is substantially a Fifth Amendment takings case asserting a relatively
                            new legal theory—a judicial taking—together with a due process claim.

                                  2.    Plaintiffs JAMES KOST and MOLLY KANDLE-KOST assert the decision of
                            Defendant SUZANNE HOSETH KREEGER1 took their property without a public purpose
                            and/or without just compensation in violation of the Takings Clause of the Fifth
                            Amendment, as applied against the States through the Fourteenth Amendment.

                                   3.     The US Supreme Court plurality in Stop the Beach Renourishment
                            explained that the Supreme Court’s “precedents provide no support for the proposition
                            that takings effected by the judicial branch are entitled to special treatment, and in fact



                                   1   All references to Defendant SUZANNE HOSETH KREEGER are solely made against the party
                            in her official capacity.


                                                                              1
                               Case 1:19-cv-01006-PLM-SJB ECF No. 1 filed 11/26/19 PageID.2 Page 2 of 9



                            suggest the contrary” and “would be absurd to allow a State to do by judicial decree what
                            the Takings Clause forbids it to do by legislative fiat.”

                                   4.      This case seeks to challenge a state judicial decision regarding Weberta
                            Lane when Defendant SUZANNE HOSETH KREEGER “declare[d] that what was once
                            an established right of private property no longer exists” and “has taken that property, no
                            less than if the State had physically appropriated it or destroyed its value by regulation.”

                                                                            PARTIES

                                   5.     Plaintiffs JAMES KOST and MOLLY KANDLE-KOST are the owners of
                            certain property within the plat known as the “Electric Park Amusement Company” in Ionia
                            County, Michigan.

                                   6.     Defendant SUZANNE HOSETH KREEGER is a duly serving circuit court
                            judge of the 8th Circuit Court sitting in the County of Ionia; she is solely sued in her official
                            capacity and is sued as an Ex Parte Young style case.2
OUTSIDE LEGAL COUNSEL PLC




                                                                        JURISDICTION
     www.olcplc.com




                                   7.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331, which authorizes
                            federal courts to decide cases concerning federal questions; 28 U.S.C. § 1343, which
                            authorizes federal courts to hear civil rights cases; 28 U.S.C. § 2201, which authorizes
                            declaratory judgments via the Declaratory Judgment Act.

                                  8.     Venue is proper in this Court as Defendant SUZANNE HOSETH KREEGER
                            conducts her business in the Western District of Michigan.

                                                                 GENERAL ALLEGATIONS

                                 9.    Plaintiffs JAMES KOST and MOLLY KANDLE-KOST and their neighbor,
                            Renee LaFave, had a dispute over a piece of real preoprty.

                                   10.   Non-party Renee LaFave and various other non-parties commenced a state
                            court legal action in 2010 to vacate portions of the recorded plat of Electric Park
                            Amusement Company, located in Lyons Township, Ionia County, including a roadway
                            known as Weberta Drive.

                                11.  The state court legal action was assigned to Defendant SUZANNE
                            HOSETH KREEGER as a state court jurist.

                                    12.   After dispensing with various claims, cross-claims, and counterclaims, the
                            only issue that remained was a contention involving a private easement belonging to
                            Plaintiffs JAMES KOST and MOLLY KANDLE-KOST on and across Weberta Drive.



                                    2Plaintiffs would sue the State of Michigan or the 8th Circuit Court directly but each would likely
                            claim Eleventh Amendment immunity.


                                                                                 2
                               Case 1:19-cv-01006-PLM-SJB ECF No. 1 filed 11/26/19 PageID.3 Page 3 of 9



                                13.   The state trial court, presided over by Defendant SUZANNE HOSETH
                            KREEGER, held a bench trial on the remaining dispute on October 10, 2012.

                                   14.   Non-party Renee LaFave (and with the support of her fellow co-plaintiffs in
                            the state court legal action) sought to vacate a portion of Weberta Drive because she
                            needed four contiguous lots north of Weberta Drive in order to build a new home.

                                   15.    Non-party Renee LaFave’s basis for her needing the extinguishment of the
                            Kosts’ private easement on Weberta was to have a new home that her and her guests
                            could comfortably be in given that her then-current home is uncomfortable and lack the
                            necessary minimum lot sizes to rebuild.

                                   16.    Plaintiffs JAMES KOST and MOLLY KANDLE-KOST have continuously
                            objected to any vacation of their private rights to the disputed portion of Weberta Drive
                            and asserted that they did not want to give up their existing private property right—a
                            private ingress and egress easement in their favor—upon Weberta Drive.
OUTSIDE LEGAL COUNSEL PLC




                                    17.    In legal terms, Plaintiffs JAMES KOST and MOLLY KANDLE-KOST sought
                            confirmation and protection of their ‘already existing’ private easement along that portion
                            of Weberta Drive sought to be vacated by non-party Renee LaFave (and with the support
     www.olcplc.com




                            of her fellow co-plaintiffs in the state court legal action).

                                   18.    Instead, Defendant SUZANNE HOSETH KREEGER found extinguishment
                            of the private easement on Weberta Drive was warranted because Plaintiffs JAMES
                            KOST and MOLLY KANDLE-KOST were “culpable for not conducting themselves in a
                            neighborly manner.”

                                   19.   In other words, Defendant SUZANNE HOSETH KREEGER extinguished
                            existing property rights Plaintiffs JAMES KOST and MOLLY KANDLE-KOST because
                            they were ‘unfit as neighbors’ to possess, enjoy, and retain such rights.

                                  20.   Plaintiffs JAMES KOST and MOLLY KANDLE-KOST appealed to the
                            Michigan Court of Appeals.

                                  21.    As part of that appeal, Defendant SUZANNE HOSETH KREEGER entered
                            a consent order staying the effect of her judgment requiring the vacation of Weberta Drive
                            and awarding the respective portions to Non-party Renee LaFave and Plaintiffs JAMES
                            KOST and MOLLY KANDLE-KOST.

                                  22.  At the Michigan Court of Appeals, Plaintiffs JAMES KOST and MOLLY
                            KANDLE-KOST re-asserted that they already held a private easement on Weberta
                            Drive—separate from the public’s rights—under the “third right” from the Michigan
                            Supreme Court’s case known as 2000 Baum Family Trust.

                                   23.    In an unpublished decision, the Michigan Court of Appeals held that a
                            private “easement” exists in favor of Plaintiffs JAMES KOST and MOLLY KANDLE-KOST
                            which is “private and independent of whatever rights the public may or may not have to
                            Weberta Drive.


                                                                        3
                               Case 1:19-cv-01006-PLM-SJB ECF No. 1 filed 11/26/19 PageID.4 Page 4 of 9



                                   24.    However, in a 2-1 decision, the Michigan Court of Appeals held, sua
                            sponte, that Plaintiffs JAMES KOST and MOLLY KANDLE-KOST had abandoned their
                            private easement and affirmed the trial court’s outcome on that unraised grounds.

                                   25.  The decision of the Michigan Court of Appeals was contrary to long-
                            standing and well-established property rights and the law of abandonment existing in
                            Michigan

                                   26.    Plaintiffs JAMES KOST and MOLLY KANDLE-KOST appealed to the
                            Michigan Supreme Court who vacated that part of the Michigan Court of Appeals opinion
                            applying the law of abandonment to the facts of that case.

                                    27.   The Michigan Supreme Court remanded the state court legal action to
                            Defendant SUZANNE HOSETH KREEGER for findings on the nature of any property
                            right retained by Plaintiffs JAMES KOST and MOLLY KANDLE-KOST in Weberta Drive.
                            Once Defendant SUZANNE HOSETH KREEGER had determined the nature of that right,
                            it should determine whether an abandonment analysis is applicable and, if it is applicable,
OUTSIDE LEGAL COUNSEL PLC




                            make any necessary findings regarding whether Plaintiffs JAMES KOST and MOLLY
                            KANDLE-KOST intended to abandon their property rights in Weberta Drive citing Dep’t
     www.olcplc.com




                            of Natural Resources v Carmody-Lahti Real Estate, Inc, 472 Mich 359, 385 (2005).

                                    28.   Under well-established Michigan law, property abandonment can only occur
                            when both an intent to relinquish the property and external acts putting that intention into
                            effect is shown. Dep’t of Natural Resources v Carmody-Lahti Real Estate, Inc, 472 Mich
                            359, 385 (2005).

                                  29.   Nonuse, by itself, is insufficient to show abandonment. Rather, nonuse must
                            be accompanied by some act showing a clear intent to abandon. Dep’t of Natural
                            Resources v Carmody-Lahti Real Estate, Inc, 472 Mich 359, 385 (2005).

                                  30.    On remand, Defendant SUZANNE HOSETH KREEGER failed to full obey
                            the directions of the Michigan Supreme Court and the well-established law on
                            abandonment confirmed by Dep’t of Natural Resources v Carmody-Lahti Real Estate, Inc,
                            472 Mich 359, 385 (2005).

                                   31.     Unlike the first time, Defendant SUZANNE HOSETH KREEGER expressly
                            held that Plaintiffs JAMES KOST and MOLLY KANDLE-KOST “retain, as owners of a lot,
                            the right to ingress and to egress to and from the street even though Weberta Drive has
                            been vacated in regards to the public interest.”

                                    32.    However, Defendant SUZANNE HOSETH KREEGER reaffirmed her prior
                            ruling of seizing Plaintiffs JAMES KOST and MOLLY KANDLE-KOST’s private easement.

                                  33.    Defendant SUZANNE HOSETH KREEGER held that the “conduct of the
                            Kosts preventing others from accessing Weberta to the lake constitutes affirmative action




                                                                         4
                               Case 1:19-cv-01006-PLM-SJB ECF No. 1 filed 11/26/19 PageID.5 Page 5 of 9



                            on their part that they wished to preclude[3], and essentially abandon, the use of Weberta
                            Drive.”

                                   34.     This decision of the trial court is contrary to controlling law. City of Lansing
                            v. Edward Rose Realty, Inc., 442 Mich. 626, 642 fn.27; 502 N.W.2d 638 (1993)(a
                            component of a private owner’s property rights is the right to exclude others); Loretto v.
                            Teleprompter Manhattan CATV Corp., 458 U.S. 419, 435 (1982)(“the power to exclude
                            has traditionally been considered one of the most treasured strands in an owner’s bundle
                            of property rights”).

                                  35.   Plaintiffs JAMES KOST and MOLLY KANDLE-KOST again appealed to the
                            Michigan Court of Appeals.

                                   36.    For the second time at the Michigan Court of Appeals, the panel affirmed
                            and held that Defendant SUZANNE HOSETH KREEGER had not committed error in
                            ruling that Plaintiffs JAMES KOST and MOLLY KANDLE-KOST had abandoned their
                            private easement interest in Weberta Drive.
OUTSIDE LEGAL COUNSEL PLC




                                   37.   The Michigan Court of Appeals panel did, this time, agree with Defendant
                            SUZANNE HOSETH KREEGER’s revised conclusion that Plaintiffs JAMES KOST and
     www.olcplc.com




                            MOLLY KANDLE-KOST, as owners of lots adjacent to the vacated Weberta drive,
                            retained the right of ingress and egress through Weberta drive even though Weberta
                            Drive has been vacated and the public no longer has a property interest in Weberta Drive,
                            but concluded that their private easement was abandoned by “lengthy nonuse.”

                                   38.    Such is contrary to Dep’t of Natural Resources v Carmody-Lahti Real
                            Estate, Inc, 472 Mich 359, 385 (2005).

                                  39.   Plaintiffs JAMES KOST and MOLLY KANDLE-KOST appealed to the
                            Michigan Supreme Court who refused to grant leave or take other action on the case.

                                    40.   Upon the ruling of the Michigan Supreme Court, the prior entered stay
                            dissolved and Defendant SUZANNE HOSETH KREEGER, by a judicial decision, seized
                            Plaintiffs JAMES KOST and MOLLY KANDLE-KOST’s private easement, extinguished it,
                            and gave those remaining property rights to nonpary Renee LaFave.

                                   41.    Pursuant to Stop the Beach Renourishment, when a court declares that
                            what was once an established right of private property no longer exists, it has taken that
                            property, no less than if the State had physically appropriated it or destroyed its value by
                            regulation.

                                   42.    Plaintiffs JAMES KOST and MOLLY KANDLE-KOST had a recognized
                            valid private easement on Weberta Drive and was rendered non-existent by Defendant
                            SUZANNE HOSETH KREEGER.


                                    3 The right of preclude or exclude is directly consist with a person’s use and enjoyment of their
                            property rights. Vanderlip v. City of Grand Rapids, 73 Mich. 522, 533; 41 N.W. 677 (1889).


                                                                               5
                               Case 1:19-cv-01006-PLM-SJB ECF No. 1 filed 11/26/19 PageID.6 Page 6 of 9



                                  43.     Defendant SUZANNE HOSETH KREEGER contravened the established
                            property rights of Plaintiffs JAMES KOST and MOLLY KANDLE-KOST.

                                                              COUNT I
                                                   TAKINGS – LACK OF PUBLIC USE
                                         FIFTH/FOURTEENTH AMENDMENT // 42 U.S.C. §§ 1983, 1988

                                   44.    The prior allegations are pled word for word herein.

                                45.  This claim is being made against Defendant SUZANNE HOSETH
                            KREEGER pursuant to 42 USC § 1983.

                                    46.    Under Stop the Beach Renorishment v. Fla. Dep’t. of Env. Prot., 560 U.S.
                            702 (2010), the Takings Clause within the Fifth Amendment to the United States
                            Constitution bars the State from taking private property for public use without paying for
                            it, no matter which branch is the instrument of the taking.
OUTSIDE LEGAL COUNSEL PLC




                                   47.    Defendant SUZANNE HOSETH KREEGER is a state judicial officer.

                                  48.     If a court declares that what was once an established right of private
     www.olcplc.com




                            property no longer exists, it has taken that property, no less than if the State had physically
                            appropriated it or destroyed its value by regulation.

                                 49.  Plaintiffs JAMES KOST and MOLLY KANDLE-KOST had a private
                            easement—a property right—upon Weberta Drive.

                                    50.    Defendant SUZANNE HOSETH KREEGER has taken property rights of
                            Plaintiffs JAMES KOST and MOLLY KANDLE-KOST in the form of private easement
                            consisting of the right of ingress and egress through Weberta drive even though Weberta
                            Drive has been vacated and the public no longer has a property interest in Weberta Drive.

                                   51.    By the action of Defendant SUZANNE HOSETH KREEGER as part of the
                            judiciary, a Michigan court took by declaration the property rights from Plaintiffs JAMES
                            KOST and MOLLY KANDLE-KOST by declaring that what was once an established right
                            of private property—a private easement that cannot be abandoned accept in certain
                            limited circumstances—as longer existing.

                                  52.     Defendant SUZANNE HOSETH KREEGER further extinguished the
                            property rights of Plaintiffs JAMES KOST and MOLLY KANDLE-KOST for the benefit
                            another private party (i.e. Renee LaFave), rather than the public, also contrary to the Fifth
                            Amendment to the United States Constitution.

                                   53.    Takings effected by the judicial branch are not entitled to special treatment
                            than other branches of state government under Fifth Amendment jurisprudence.




                                                                          6
                               Case 1:19-cv-01006-PLM-SJB ECF No. 1 filed 11/26/19 PageID.7 Page 7 of 9



                                   54.    For purposes of this Count, there is no adequate compensation remedy
                            available by law for the taking of property rights of Plaintiffs JAMES KOST and MOLLY
                            KANDLE-KOST by Defendant SUZANNE HOSETH KREEGER.4

                                  55.   Such actions described herein thusly violates the Fifth Amendment which
                            can be remedied by a prospective injunction against Defendant SUZANNE HOSETH
                            KREEGER as to the unconstitutional takings. See Osborne v. Missouri Pacific R. Co.,
                            147 U.S. 248, 258-259 (1893) and Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S.
                            579, 584-585 (1952) (injunction proper when property has been unlawfully taken).

                                   56.    Plaintiffs JAMES KOST and MOLLY KANDLE-KOST not seeking just
                            compensation by this Count but instead declaratory and/or injunctive relief to avoid the
                            issue of Eleventh Amendment immunity; no damages are sought by this Count but
                            attorney fees and costs are pursuant to 42 U.S.C. § 1988.

                                                              COUNT II
                                          TAKINGS – LACK OF PAYMENT OF JUST COMPENSATION
OUTSIDE LEGAL COUNSEL PLC




                                         FIFTH/FOURTEENTH AMENDMENT // 42 U.S.C. §§ 1983, 1988

                                   57.     The prior allegations are pled word for word herein.
     www.olcplc.com




                                   58.     Count II is pled in the alternative to Count I.

                                 59.    The Fifth Amendment, made applicable to the states via the Fourteenth
                            Amendment, is a self-executing constitutional provision requiring the payment of just
                            compensation upon the takings effectuated by Defendant SUZANNE HOSETH
                            KREEGER.

                                    60.  Defendant SUZANNE HOSETH KREEGER has taken the property rights of
                            Plaintiffs JAMES KOST and MOLLY KANDLE-KOST described herein and have
                            appropriated said property without the payment of just compensation for the benefit of
                            non-party Renee LaFave in violation of the Fifth and Fourteenth Amendments to the
                            United States Constitution.

                                 61.    Defendant         SUZANNE        HOSETH        KREEGER         has    not    paid    just
                            compensation.

                                   62.     Defendant SUZANNE HOSETH KREEGER will not pay just compensation.

                                 63.    Defendant SUZANNE HOSETH KREEGER does not intend to pay just
                            compensation in the future.

                                 64.   Defendant SUZANNE HOSETH KREEGER has failed in initiate direct
                            condemnation proceedings.

                                   4 There is a question whether this Court can even award such damages under the Fifth Amendment
                            and Section 1983 against this Defendant due to the Eleventh Amendment. See DLX, Inc. v. Kentucky, 381
                            F.3d 511, 526-528 (6th Cir. 2004).


                                                                             7
                               Case 1:19-cv-01006-PLM-SJB ECF No. 1 filed 11/26/19 PageID.8 Page 8 of 9



                                 65.   Plaintiffs JAMES KOST and MOLLY KANDLE-KOST have suffered
                            damages which this Court can remedy by an order and/or judgment for an award of
                            damages together with attorney fees and costs pursuant to 42 U.S.C. § 1988.

                                                                    COUNT III
                                                                  DUE PROCESS

                                   66.    The prior allegations are pled word for word herein.

                                   67.    Count III is pled in the alternative to Count I.

                                  68.     A judicial decision that eliminates or substantially changes established
                            property rights, which are a legitimate expectation of the owner, is arbitrary or irrational
                            under the Due Process Clause, see Stop the Beach Renorishment (Kennedy, J.,
                            concurring in part and concurring in the judgment).

                                   69.      The judicial decision of Defendant SUZANNE HOSETH KREEGER is
OUTSIDE LEGAL COUNSEL PLC




                            arbitrary or irrational as it applies to the private easement belonging to Plaintiffs JAMES
                            KOST and MOLLY KANDLE-KOST.
     www.olcplc.com




                                  70.   Such actions described violates the Fourteenth Amendment’s Due Process
                            Clause which can be remedied by a prospective injunction against Defendant SUZANNE
                            HOSETH KREEGER as to the due process violation.

                                  71.    No damages are sought by this Count but attorney fees and costs are
                            pursuant to 42 U.S.C. § 1988.

                                                              RELIEF REQUESTED

                                  72.     WHEREFORE, Plaintiffs JAMES KOST and MOLLY KANDLE-KOST
                            requests this Court—

                                          a.     to grant declaratory and/or injunctive relief after finding that actions,
                                                 outcome, and/or judicial decision by Defendant SUZANNE
                                                 HOSETH KREEGER violates the Fifth and/or Fourteenth
                                                 Amendments to the United States Constitution and enjoin/invalidate
                                                 the same;

                                          b.     To the extent not barred by the Eleventh Amendment, enter a
                                                 judgment equal to the amount of just compensation owed under the
                                                 Fifth Amendment’s Just Compensation Clause;

                                          c.     Award attorney fees and costs pursuant to 42 U.S.C. § 1988; and

                                          d.     Grant such other relief was necessary or warranted by this case.

                             Date: November 26, 2019                       RESPECTFULLY SUBMITTED:




                                                                          8
                            Case 1:19-cv-01006-PLM-SJB ECF No. 1 filed 11/26/19 PageID.9 Page 9 of 9




                                                               OUTSIDE LEGAL COUNSEL PLC
                                                               BY PHILIP L. ELLISON (P74117)
                                                               Attorney for Plaintiffs
                                                               PO Box 107 · Hemlock, MI 48626
                                                               (989) 642-0055
                                                               (888) 398-7003 - fax
                                                               pellison@olcplc.com
OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                                                               9
